Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the reading is multiplied by a coefficient given by a factory to obtain the lifting force”.  It seems that applicant is claiming that the coefficient is previously set or determined.  However, stating that the factory gives a coefficient is unnecessary.  Examiner suggests amending the claim language to recite “the reading is multiplied by a predetermined coefficient [[given by a factory]] to obtain the lifting force”.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and .  Appropriate correction is required.

Claim 13 recites the limitation "the electrical box" in line 9.  There is insufficient antecedent basis for this limitation in the claim.   

Claim 15 recites the limitation "the another spiral bus" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “the another spiral bus” was first introduced in Claim 13, however, Claim 15 depends from Claim 1 not Claim 13.   

Claim 16 recites the limitation "the function six of supply of AC" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   

Claim 16 recites “the electrical box”.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a rear electrical box” appears in claim 9, however, claim 16 depends from claim 4.  It is unclear if the electrical box recited in claim 16 is one in the same as the rear electrical box recited in claim 9, if so, please use consistent terminology throughout the claims.  The rear electrical box and the electrical box terminology should not be used interchangeably.  Examiner suggests amending the claims so that the term “electrical box” is used consistently.  Appropriate correction is required.

Please review all the claims for antecedent basis.

Allowable Subject Matter
Claims 1, 3, 9, 10, 12, 14 are allowed.  The prior art of record when either taken alone or in combination does not disclose wherein the second wheels are configured to serve as a temporary central fulcrum and form a seesaw principle with a center of gravity of the dual-function electric stair-climbing vehicle and a center of gravity of an occupant when the rotating legs climb up the stairs, thereby having a lifting force adapted to be applied to the occupant; and Serial No.: 16 987,342Reply to Office action of April 16, 2021the lifting force is set as 30-40 kg; during setting, the vehicle leans on the stairs, with a rear of the dual-function electric stair-climbing vehicle resting on a weight scale, supported by channel steel; the dual-function electric stair-climbing vehicle is configured to be controlled to make the first wheels fly up, while the weight scale is configured to give a reading; the reading is multiplied by a coefficient given by a factory to obtain the lifting force; and positions of containers in the 
Claims 4-8, 13, 15 and 16  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618